*1001MEMORANDUM BY THE COURT
The court has held that the “ net cash ” rate can not be used to defeat land-grant deductions. The present case does not involve any land-grant deduction. When the bills were presented the disbursing officer declined to pay them, and following a ruling of the comptroller informed the plaintiff that they would have to be stated as upon the basis of an “ emigrant movable rate.” The bills were restated, but payment of them as restated was under protest. The acceptance of payment in the circumstances does not defeat the plaintiff’s right to proper compensation.1 (See Southern Pacific Railroad Company case, No. 33946, decided by the Supreme Court May 11, 1925, 268 U. S. 263.) The rate applied by the accounting officer in making the deduction was not a proper one. Bush, Receiver, etc., 56 C. Cls. 490; Maine Central Railroad Company, 56 C. Cls. 490; Illinois Centred Railroad Company, 58 C. Cls. 182.
In the circumstances of this case the tariff rate should be applied. Judgment is rendered for the plaintiff accordingly.
Graham, Judge, took no part in the decision of this case.